Bell, J.
The appellant was indicted for a misdemeanor. Under the provision of article 541 of the Code of Criminal Procedure, he was tried in his absence from the court. [Paschal’s Dig., Art. 3009, Note 739.] There was a verdict of guilty, and judgment accordingly, and his attorney entered into a recognizance in his behalf to abide the decision of this court upon an appeal here taken.
We decided in the case of Chancy v. The State, 23 Tex., 24, that it is not competent for the attorney of the defendant, or any other person than the defendant himself, to enter into recognizance, as required by article 722 of the Code of Criminal Procedure. [Paschal’s Dig., Art. 3186, Note 771.]
Where a party is tried in his absence, under the provision of article 541 of the Code of Criminal Procedure, he must be under bond to waive the right of appeal, or he must afterwards appear at the proper time and enter into recognizance, if he desire the benefit of an appeal. The case is dismissed for want of a proper recognizance.
Dismissed.